Case 1:20-cv-00280-PAB-KMT Document 32 Filed 03/11/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00280-PAB-KMT

  PATRIC MARTINEZ,

        Plaintiff,

  v.

  CHRISTOPHER CAGGIANO,
  CHAD BENKELMAN,
  EMILY CARRENO,

        Defendants.
  ______________________________________________________________________________

                       NOTICE OF ENTRY OF APPEARANCE
  ______________________________________________________________________________

        John F. Peters, of the firm Hall & Evans, LLC, enters his appearance on behalf of

  Defendants Christopher Caggiano, Chad Benkelman, and Emily Carreno.

        Dated and respectfully submitted this 11th day of March, 2021.

                                                s/ John F. Peters
                                                Matthew J. Hegarty
                                                John F. Peters
                                                HALL & EVANS, LLC
                                                1001 17th Street, Suite 300
                                                Denver, CO 80202
                                                T: 303-628-3300
                                                F: 303-628-3368
                                                hegartym@hallevans.com
                                                petersj@hallevans.com

                                                ATTORNEYS FOR DEFENDANTS
                                                CHRISTOPHER CAGGIANO,
                                                CHAD BENKELMAN, and
                                                EMILY CARRENO
Case 1:20-cv-00280-PAB-KMT Document 32 Filed 03/11/21 USDC Colorado Page 2 of 2




                            CERTIFICATE OF SERVICE (CM/ECF)

         I HEREBY CERTIFY that on the 11th day of March, 2021, I electronically filed the

  foregoing NOTICE OF ENTRY OF APPEARANCE with the Clerk of Court using the CM/ECF

  system which will send notification of such filing to the following email address:

  Matthew W. Buck, Esq.
  RED LAW
  445 Broadway, Suite 126
  Denver, CO 80203
  matt@red.law

                                                   s/ Therese Curtin, Legal Assistant
                                                   Matthew J. Hegarty
                                                   John F. Peters
                                                   HALL & EVANS, LLC
                                                   1001 17th Street, Suite 300
                                                   Denver, CO 80202
                                                   T: 303-628-3300
                                                   F: 303-628-3368
                                                   hegartym@hallevans.com
                                                   petersj@hallevans.com

                                                   ATTORNEYS FOR DEFENDANTS
                                                   CHRISTOPHER CAGGIANO,
                                                   CHAD BENKELMAN, and
                                                   EMILY CARRENO




                                                  2
